Citation Nr: 1735204	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum, claimed as due to treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2012, the Veteran testified before the undersigned Veterans Law Judge by videoconference.

In a November 2012 decision, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2012 decision.  The Court granted the JMR in an April 2014 Order.

Consistent with the terms of the JMR, an October 2014 Board remand directed the RO to make reasonable efforts to associate with the Veteran's claims file the VA employment contract of Dr. S.H.-a physician who performed surgery on the Veteran at Buffalo General Medical Center in February 2003-in order to determine whether Dr. S.H. was a VA employee or independent contractor when he treated the Veteran.  VA correspondence dated February 2015 indicates that Dr. S.H. was a contracted provider for surgery during the period 2000 to 2004, and that there is no other evidence regarding his employment status in February 2003.

In May 2015, the Board remanded the matter again, directing the Agency of Original Jurisdiction (AOJ) to make reasonable efforts to obtain a copy of the employment contract between Dr. S.H. and Buffalo General Medical Center that was in effect in February 2003.

In June 2016, the Board again denied the Veteran's claim, finding that the Veteran's February 2003 surgery was not provided by a VA employee or in a VA facility.  

The Veteran appealed the Board's June 2016 decision to the Court and in a June 2017 Joint Motion for Vacatur and Remand, the parties agreed that the February 2003 surgical procedure that was performed by Dr. S.H. constitutes qualifying VA care pursuant to 38 U.S.C.A. § 1151(a).  Shortly thereafter, the Court issued an Order granting the June 2017 motion and remanding the appeal to the Board for action consistent with the terms of the motion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's February 2003 surgery at Buffalo General Hospital constitutes qualifying VA care.

2.  As a result of her February 2003 surgery, the Veteran incurred additional disability manifested by perforated posterior duodenal diverticulum, which was a risk that was not disclosed prior to surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for perforated posterior duodenal diverticulum are met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be awarded compensation for additional disability, not the result of his or her willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

The term "VA employee" means an individual who is appointed by the VA in the civil service as an employee who is engaged in furnishing hospital care, medical or surgical treatment or examinations under authority of law, and whose day-to-day activities are subject to supervision by VA.  38 C.F.R. § 3.361(e)(1).

The term "VA facility" means a facility over which VA has direct jurisdiction.  38 C.F.R. § 3.361(e)(2).

The following are not hospital care, medical or surgical treatment or examination furnished by a VA employee or in a VA facility within the meaning of the statute: (1) hospital care or medical services furnished under 38 U.S.C.A. § 1703; (2) nursing home care furnished under 38 U.S.C.A. § 1720; and, (3) hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 over which VA does not have direct jurisdiction.  38 C.F.R. § 3.361(f).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After careful review of the evidence, the Board finds that the Veteran is entitled to compensation benefits under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum.

As noted above, the Veteran and Secretary agreed that the February 2003 surgical procedure that was performed by Dr. S.H. constitutes qualifying VA care pursuant to 38 U.S.C.A. § 1151(a).  See June 2017 Joint Motion for Vacatur and Remand.

Additionally, in its November 2012 and June 2016 decisions, the Board conceded that the Veteran incurred an additional disability as a result of a February 2003 surgery at Buffalo General Hospital.  Further, a February 2003 operative report indicates that certain risks of surgery that were discussed with the Veteran included bleeding, infection, and injury to bowel or bladder, but perforation of the posterior duodenal diverticulum was not disclosed as a specific risk.  A VA treatment record dated in January 2003 also notes that the Veteran was informed that bleeding, infection, and injury to the bowel/bladder were risks, but again, the claimed condition was not noted as a risk.  Thus, because implicit in the parties' JMR was an agreement that the Veteran's additional disability was not reasonably forseeable, the criteria for compensation under 38 U.S.C.A. § 1151 are met and the claim must be granted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, VA compensation benefits under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum are granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


